 

Case 9:19-cv-80647-RKA Document 21-13 Entered on FLSD Docket 06/14/2019 Page 1 of 4

 

 

02/12/2019 Orange Park PAS Page 1
1:51 PM Letter Definitions CAW1653A
Letter: 1279 Detail Bill Insert

Table: HCACCOUNT Account Information
Form Type: PRINTLOCAL Form Length: 60
Top Margin: 0 Left Margin: 10
Bottom Margin: 0 Right Margin: 75
Pre-Print Event:
Pre-Update Event:

<<@CSFACADR>>

<<TODAY>>

<<@CSCORADD>>
RE: Account Number: <<HCENPTACCT>>

Dear <<HCENCORRID|CSPNCORRESNM>>:

Per your request, please find attached itemization of hospital
services. This is a list of your hospital services only. Other
providers involved with your care who do not work for the hospital
such as your physician, a lab, or other specialists, may bill
separately for their services. Contact information for other
providers that are expected to bill separately based on services
provided may be found at the hospital's website.

For insurance coverage information, contact your insurance
provider.

Your Patient Statement(s) will provide a summary of the amount
paid by your insurer, the amount paid by a third party, and the
patient responsibility amount. Your patient responsibility amount
will be due upon receipt of your Patient Statement.

Please call <<HCFADESC>> Customer Service at <<HCFAPH>> to speak
with a Patient Representative to resolve any question about your
bill.

Sincerely,

Customer Service

<<HCFAPASID|HCPSDESC>>

<<HCFAPASID|HCPSADR1>>

<<HCFAPASID|HCPSADR2>>

<<HCFAPASID|]HCPSCITY>>, <<HCFAPASID|HCPSST>> <<HCFAPASID|HCPSZIP>>
Phone: <<HCFAPH>>
 

Case 9:19-cv-80647-RKA Document 21-13 Entered on FLSD Docket 06/14/2019 Page 2 of 4

02/12/2019 Orange Park PAS

Page 2
1:51 PM Letter Definitions CAW1653A

Fax: <<HCFAFAXPH>>
Hours: <<HCFAPASID|CSPSBUSHOURS>>

1 Letter Definition(s) printed
PATIENT Wise 9:19-{ Rael “OSD alae PCH BEE PERed GTS BbEKet 06/49F2019 Page S%OF 4

MED REC NO: 1000 MAR-WALT DRIVE 12/22/17
GUARANTOR NO:
PATIENT: FT WALTON FL 325476706 ADMITTED DISCHARGED
OLEARY REDACTED 17 REDACTED! 17
PAY TO ADDRESS: FORT WALTON BCH MED CTR

P O BOX 402939

ATLANTA

Gi 303642939

BILL TO:
OLEARY KEITH EMERGENCY Fc=07

REDACTED ADMIT THRU DISCHARGE CLAIM

  

DATE OF BATCH F NDC/CPT-4/
SERVICE REF DEPT S PROC HCPCS QTY SERVICE DESCRIPTION CHARGES
REDACTED
™ gREDACTED ‘ epyNenis)
1? 1 405.00
1? 1 622.00
1? 1 670.00
SUBTOTAL: 2102.00
450-EMERG ROOM
i? 20BCUN o782 816076 sozef 1 LVL (EMER DEPT 1567.00
SUBTOTAL: 1567.00
TOTAL ANCILLARY CHARGES 3669.00
TOTAL CHARGES 3669.00
PAYMENTS .o0
ADJUSTMENTS oo
BALANCE 3669.00

4 FOR PROFIT TAX PAYING HOSPITAL LICENSED BY THE STATE
OF FLORIDA ID# 611259833
PATIENT Wise 0:19 aia ED CURA SCHSEEfehed GTHYG DbEKet 064972019 Page Af 4

MED REC NO: 1000 MAR-WALT DRIVE 12/22/17
GUARANTOR NO:
PATIENT: FT WALTON FL 325476708 ADMITTED DISCHARGED
OLEARY REDACTED poe 5 - Raise |
DEPARTMENTAL CHARGE SUMMARY
DEPT DESCRIPTION AMOUNT
nen REDACTED 1,432.00
DESTIN ER 1,567.00
REDACTED 670.00

TOTAL CHARGES: 3,669.00
TOTAL PAYMENTS: Oo
TOTAL ADJUST: .O0
